Citation Nr: 0716002	
Decision Date: 05/30/07    Archive Date: 06/11/07

DOCKET NO.  02-06 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel

INTRODUCTION

The veteran retired from active duty in March 1971 after over 
22 years of military service.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2001 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, that denied the appellant's claims of entitlement 
to service connection for the cause of the veteran's death 
and to dependency and indemnity compensation (DIC) benefits 
under 38 U.S.C.A. § 1318.  The appellant is the surviving 
spouse of the veteran and she perfected a timely appeal of 
these determinations to the Board.

In her April 2002 Substantive Appeal, the appellant requested 
the opportunity to testify at a hearing held before a 
Veterans Law Judge (formerly known as a Member of the Board) 
in Washington, D.C.  The RO scheduled the hearing for 
December 2003.  The appellant did not attend the hearing and, 
since that time, has not requested the opportunity to testify 
at another Board hearing.  In light of the above, the Board 
finds that the appellant's request to testify at a Board 
hearing has been withdrawn.  See 38 C.F.R. § 20.704 (2003).

In May 2004, this matter was remanded for additional 
development and adjudication.  This having been completed, 
the case has been returned to the Board.


FINDINGS OF FACT

1.  The veteran died on August [redacted], 2001; the immediate cause 
of the veteran's death as shown on the death certificate was 
end stage renal disease; no other conditions were noted to 
have contributed to the veteran's death and an autopsy was 
not performed.

2.  At the time of the veteran's death, he was service-
connected for infectious hepatitis, evaluated as 
noncompensable from December 4, 1995.

3.  The evidence does not show that the veteran's renal 
disease had its onset during service, or that this disorder 
was otherwise related to a disease or injury of service 
origin.

4.  No disease or injury of service origin contributed 
substantially or materially to cause the veteran's death.

5.  At the time of his death, the veteran was not in receipt 
of, or entitled to receive, compensation for service-
connected disability that was rated totally disabling by a 
schedular or unemployability rating for a period of ten years 
immediately preceding his death.


CONCLUSIONS OF LAW

1.  A disease or disability of service origin did not 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.303, 
3.307, 3.309, 3.312 (2006). 

2.  The criteria for entitlement to DIC benefits pursuant to 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. § 3.22(a)(2)(i) (2006).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of letters dated in October 2001 and May 2004, the RO 
notified the appellant of the evidence needed to substantiate 
her claims, and offered to assist her in obtaining any 
relevant evidence.  The appellant was also notified of what 
evidence the appellant needed to submit and what evidence VA 
would try to obtain, and was invited to send additional 
evidence.  In addition, the RO has advised the appellant of 
the basic law and regulations governing the claims, the 
cumulative information and evidence previously provided to VA 
(or obtained by VA on the appellant's behalf), and provided 
the basis for the decisions regarding the claims.  The 
appellant was provided with adequate notice of the evidence, 
which was not of record, that was necessary to substantiate 
the claims, and also of the cumulative information and 
evidence previously provided to VA, or obtained by VA on the 
appellant's behalf.

Here, the Board notes that VA provided adequate VCAA notice 
with respect to the appellant's claims after the initial 
decision in this case.  While the notice provided was not 
given prior to the first RO adjudication of the claims, the 
notice was provided by the RO prior to the December 2004 
statement of the case and the July 2005 supplemental 
statement of the case, respectively, and prior to the 
certification of the appellant's case to the Board.  The 
Board also finds that the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), and observes that the appellant and her 
representative have had time to consider the content of the 
notice and respond with any additional evidence or 
information relevant to the claims.  Based on the above, the 
Board concludes that any defect in the timing of the VCAA 
notice is harmless error.  See generally, Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); see also Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  To decide 
the appeal on these facts would not be prejudicial error to 
the appellant.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

In addition, where a claim involves basic entitlement to 
service connection, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply all of 
the elements of a claim for service connection, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The reasoning of this 
case also applies in this instance.  Despite the inadequate 
notice provided to the appellant on these latter two 
elements, however, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final decision 
regarding his PTSD claim.  See Bernard v. Brown, supra.   In 
this regard, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claims, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot.  

The Board also finds that VA has made reasonable efforts to 
assist the appellant in obtaining evidence necessary to 
substantiate the claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the veteran's service medical 
records, post-service treatment reports, the veteran's 
certificate of death, a VA medical opinion, and statements 
submitted by the appellant in support of the claims.  The 
Board also notes that this matter has been remanded for 
additional development.

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the appellant's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the appellant in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.

II.  Service connection for the cause of the veteran's death.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The surviving spouse 
of a veteran who has died from a service-connected disability 
or compensable disability may be entitled to receive 
dependency and indemnity compensation.  38 U.S.C.A. § 1310 
(West 2002).  The death of a veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or contributory cause of death.  38 U.S.C.A. 
§ 1101, 1112; 38 C.F.R. § 3.312(a).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2003).  
The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2003).  Contributory 
cause of death is inherently one not related to the principal 
cause.  In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).

In this case, the evidence of record shows that the veteran 
died on August [redacted], 2001 at the age of 69.  The immediate cause 
of the veteran's death as shown on the death certificate was 
end stage renal disease.  No other conditions were noted to 
have contributed to the veteran's death and an autopsy was 
not performed.  At the time of the veteran's death, he was 
service-connected for infectious hepatitis, evaluated as 
noncompensable from December 4, 1995.

Here, the appellant argues that the veteran's service-
connected infectious hepatitis contributed substantially or 
materially to the cause of his death.  In the alternative, 
the appellant argues that the veteran's renal disease was 
related to, caused by or had its onset during service.  The 
claims file contained medical and treatment records from the 
veteran's last year of medical care, as well as some medical 
records related to the veteran's service-connected infectious 
hepatitis.  However, because no examination had been 
conducted to determine the question of service connection for 
the cause of the veteran's death, the matter was remanded to 
afford the appellant an appropriate examination.  

In January 2005, the appellant was afforded a VA Medical 
opinion in connection with her claims.  The examiner 
indicated that the veteran's claims file had been reviewed in 
connection with the examination and report.  The examiner 
noted the veteran's medical history and found that the 
veteran had suffered from renal problems for quite some time 
requiring dialysis several times per week.  The veteran's 
diagnoses included major depressive disorder, ETOH abuse, 
hypertension, chronic renal failure, abdominal aortic 
aneurysm, and history of infectious hepatitis while on active 
duty.  The examiner noted that the veteran recovered fully 
from his in-service hepatitis problem.  The examiner also 
noted that the veteran's post-service records indicated no 
further treatment had been required for hepatitis throughout 
the rest of the veteran's life.  The examiner concluded that 
the veteran's hepatitis was completely cured and that it had 
not recurred.  Based on his review of the veteran's file, the 
examiner found that "it is more likely than not that the 
veteran's renal disease was not related to, caused by, or had 
onset during military service.  Also, it is more likely than 
not that the veteran's service-connected infectious hepatitis 
did not contribute substantially or materially to the cause 
of his death."

Based on the foregoing, the Board finds that the evidence is 
against a finding that the veteran's death was caused by his 
military service.  Here, while the evidence shows that the 
veteran had infectious hepatitis in service, the VA examiner, 
who examined the veteran's claims file in connection with the 
claims, found that the veteran's renal disease was not 
related to, caused by, or had onset during military service.  
He also found that the veteran's service-connected infectious 
hepatitis did not contribute substantially or materially to 
the cause of his death.

In reaching this determination, the Board does not wish in 
any way to diminish the veteran's honored service.  The 
Board, however, is precluded from reaching its own 
unsubstantiated medical conclusions, and is instead bound by 
on these matters by the medical evidence of record.  See 
Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith 
v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

In the absence of competent medical evidence to support the 
claim, the claim for service connection for the cause of the 
veteran's death must be denied. 

III.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.

Section 1318 of title 38, United States Code, authorizes 
payment of DIC to a benefits-eligible surviving spouse in 
cases where a veteran's death was not service connected, 
provided the veteran was in receipt of or entitled to receive 
compensation at the rate of 100 percent (total rating) due to 
service-connected disability for a period of ten or more 
years immediately preceding death.  The statute was 
implemented at 38 C.F.R. § 3.22.  

As noted above, the evidence of record shows that the veteran 
died on August [redacted], 2001 at the age of 69.  The immediate cause 
of the veteran's death as shown on the death certificate was 
end stage renal disease.  No other conditions were noted to 
have contributed to the veteran's death and an autopsy was 
not performed.  At the time of the veteran's death, he was 
service-connected for infectious hepatitis, evaluated as 
noncompensable from December 4, 1995.

Because the veteran was not in receipt of or entitled to 
receive compensation at the rate of 100 percent (total 
rating) due to service-connected disability for a period of 
ten or more years immediately preceding his death, the 
appellant is not entitled to DIC in this case under the 
provisions of 38 U.S.C.A. § 1318.

Based on the foregoing, the appellant's DIC claim must be 
denied as a matter of law.  As the disposition of this claim 
is based on the law, and not the facts of the case, the claim 
must be denied based on a lack of entitlement under the law.  
See Mason v. Principi, 16 Vet. App. at 132; Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).


ORDER

1.  The claim for service connection for the cause of the 
veteran's death is denied

2.  Entitlement to DIC under the provisions of 38 U.S.C.A. 
§ 1318 is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


